Citation Nr: 1626314	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for kidney failure, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in January 2015, the Veteran requested that his claim not be reviewed by the Board, but instead returned to the Regional Office to undergo the Decision Review Officer (DRO) process.  However, if the DRO process is not requested 60 days after the date VA mails the notice of receipt of a Notice of Disagreement, then VA will proceed with the traditional appellate process by issuing a Statement of the Case (SOC).  38 C.F.R. 3.2600(b) (2015).  In this case, the Veteran did not originally request the DRO process, and has already been issued a Statement of the Case, as well as a Supplemental Statement of the Case, following his submission of a VA Form 9 Substantive Appeal.  Thus the Veteran's claim is subject to the traditional appellate review process, and the Board has jurisdiction over the claim, which it will review de novo regardless.  

The issues of entitlement to service connection for the right ankle medial lateral ligament, lower back, left ankle amputation, and anxiety and depressive disorder due to pain; as well as entitlement to special monthly compensation due to aid and attendance have been raised by the record in a February 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This record in this matter consists solely of electronic claims files and has been reviewed. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In May 2014, this claim was remanded to obtain outstanding private treatment records from Baptist Hospital from 1984 to 1988.  While the hospital itself submitted a correspondence that they did not have the Veteran's records any longer, it appears that the Veteran himself submitted his records from Baptist Hospital.  These records contain new pertinent information, and demonstrate that the Veteran had received a diagnosis of hypertension in April 1982 following an emergency room visit.  The March 2009 VA examiner noted that the exact onset of hypertension was unknown and undocumented in the record and could not render an opinion without resorting to speculation.  In light of new information, the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed hypertension.  

Following the examination, both the above claims should be readjuciated.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed hypertension.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his hypertension began in or is etiologically related to the Veteran's active duty service.

Attention is directed to the Baptist Hospital records showing that the Veteran had received a diagnosis of hypertension in April 1982 following an emergency room visit.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




